 


 HR 4386 ENR: Money Remittances Improvement Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4386 
 
AN ACT 
To allow the Secretary of the Treasury to rely on State examinations for certain financial institutions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Money Remittances Improvement Act of 2014.  
2.Compliance authority for certain reporting requirements 
(a)Compliance with reporting requirements on monetary instrument transactionsSection 5318(a) of title 31, United States Code, is amended— 
(1)in paragraph (5), by striking and at the end;  
(2)by redesignating paragraph (6) as paragraph (7); and  
(3)by inserting after paragraph (5) the following: 
 
(6)rely on examinations conducted by a State supervisory agency of a category of financial institution, if the Secretary determines that— 
(A)the category of financial institution is required to comply with this subchapter and regulations prescribed under this subchapter; or  
(B)the State supervisory agency examines the category of financial institution for compliance with this subchapter and regulations prescribed under this subchapter; and.  
(b)Compliance with reporting requirements of other financial institutionsSection 128 of Public Law 91–508 (12 U.S.C. 1958) is amended— 
(1)by striking this title and inserting this chapter and section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b); and  
(2)by inserting at the end the following: The Secretary may rely on examinations conducted by a State supervisory agency of a category of financial institution, if the Secretary determines that the category of financial institution is required to comply with this chapter and section 21 of the Federal Deposit Insurance Act (and regulations prescribed under this chapter and section 21 of the Federal Deposit Insurance Act), or the State supervisory agency examines the category of financial institution for compliance with this chapter and section 21 of the Federal Deposit Insurance Act (and regulations prescribed under this chapter and section 21 of the Federal Deposit Insurance Act)..  
(c)Consultation with State agenciesIn issuing rules to carry out section 5318(a)(6) of title 31, United States Code, and section 128 of Public Law 91–508 (12 U.S.C. 1958), the Secretary of the Treasury shall consult with State supervisory agencies.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
